19 A.3d 179 (2011)
301 Conn. 909
Richard JANULAWICZ
v.
COMMISSIONER OF CORRECTION.
SC 18789.
Supreme Court of Connecticut.
Decided May 11, 2011.
Martin Zeldis, public defender, in support of the petition.
Michael Proto, assistant state's attorney, in opposition.
The petitioner Richard Janulawicz' petition for certification for appeal from the Appellate Court, 127 Conn.App. 576, 14 A.3d 488 (2011), is granted, limited to the following issue:
"Did the Appellate Court correctly determine that the habeas court improperly restored the petitioner's right to seek certification to appeal an earlier decision of the Appellate Court to the Supreme Court?"